CORN, J.
(dissenting). The assessment of land for taxes under statutory provision relates to the land itself rather than the character of ownership.
There is no specific authority of law to authorize an assessment of the surface of land separate and apart from the minerals or mines under the same. In fact, the statute specifies that real property, for the purpose of ad valorem taxes, shall include “mines, minerals, quarries, and trees on or under the same.” 68 O. S. 1941 §15.3. The whole of the estate considered in the case at bar was liable for taxes. It was assessed for taxes and the taxes became delinquent. The mere fact that the advertisement for tax sale and the sale was for the delinquency in payment of taxes assessed against the surface, did not defeat the power to sell. The sale for a lesser amount than the sum total of all taxes due and delinquent was a mere irregularity.
The sale for taxes as made, of necessity, carried with it a conveyance of all the constituent elements of the land sold, and especially is this true in view of the unity of ownership. The title to the surface and to the minerals, having merged in the coal company, it was, in fact, the owner and taxpayer whose land was liable for the entire amount of taxes due against it, though the assessment for taxes had been divided arbitrarily.
The plaintiff’s acquisition of title from the coal company placed him in no better position than that occupied by his grantor. The judgment should be affirmed.
RILEY and ARNOLD, JJ., concur.